Judgment, Supreme Court, Bronx County (Lawrence J. Tonetti, J.), rendered April 2, 1990, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to concurrent terms of imprisonment of 15 years to life and 7 Vi to 15 years, respectively, unanimously affirmed.
Since defendant never requested a CPL 60.35 (2) charge that a prior inconsistent statement should only be used for impeachment purposes, either before or after jury instructions were given, the issue has not been preserved for appellate review (CPL 470.05 [2]; People v Bowen, 50 NY2d 915, 917). In any event, the trial court, in its charge on credibility, thoroughly delineated the issue of contradictory testimony. Concerning the readback of testimony, defendant did not specifically state how he was prejudiced by certain purported omissions therein, nor did he expressly request a readback of any specific parts of the cross-examination. It should be noted that the court stated to the jury, "[Pjlease let me know when you have had enough. Let me say this to you, even if only one juror wants it, you should request it because that will satisfy that juror and help everybody continue to go towards the goal, fair and just verdict.” The jury foreperson expressed satisfaction with the readback of the testimony. Concur — Murphy, P. J., Milonas, Rosenberger, Ross and Smith, JJ.